Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 4, 2006                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  127018(91)                                                                                           Stephen J. Markman,
                                                                                                                      Justices


  DIANE CAMERON and JAMES
  CAMERON, Co-Guardians of the
  Estate of Daniel Cameron,
               Plaintiffs-Appellants,
                                                                    SC: 127018
  v                                                                 CoA: 248315
                                                                    Wayne CC: 02-000549-NF
  AUTO CLUB INSURANCE
  ASSOCIATION,
             Defendant-Appellee.
  _______________________________


               On order of the Chief Justice, the motion by the Michigan Trial Lawyers
  Association for leave to file a brief amicus curiae is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 4, 2006                       _________________________________________
                                                                               Clerk